Citation Nr: 1829717	
Decision Date: 07/19/18    Archive Date: 07/24/18

DOCKET NO.  17-29 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 


ORDER

The appeal for entitlement to service connection for urethral stricture (claimed as a bladder condition) is dismissed.


FINDING OF FACT

On July 6, 2018, the Board received notification that the appellant died in May 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2018). 



REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2018).  





		
J. W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




